          Case 1:20-cv-00100-ABJ Document 13-1 Filed 08/10/20 Page 1 of 18




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

    KENNETH DURON WILSON,                           *
                                                    *
                  Plaintiff,                        *
                                                    *
          v.                                        *     Civ. No: 20-0100 (ABJ)
                                                    *
    CHAD WOLF, Acting Secretary,                    *
    Department of Homeland Security                 *
                                          *
                 Defendant.               *
*     *    *    * * * * * * * * * * * * * * * *                                          *    *
                    PLAINTIFF’S MEMORANDUM IN OPPOSITION TO
                            DEFENDANT’S MOTION TO DISMISS,

          Plaintiff, by and through his undersigned counsel, files this Plaintiff’s Memorandum In

Opposition To Defendant’s Motion To Dismiss (Dkt. No. 10). Dismissal is improper in this case

because Plaintiff’s Complaint and Jury Demand set forth claims on which relief can be granted,

and state plausible claims “for relief' that 'permit[s] the court to infer more than the mere possibility

of misconduct' based upon 'its judicial experience and common sense.'" Coleman v. Maryland

Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010), aff'd, ___ U.S.___, 132 S. Ct. 1327, 182 L.

Ed. 2d 296 (2012) (citation omitted).

                                         INTRODUCTION
          Plaintiff is Kenneth Wilson and defendant is Chad Wolf, Acting Secretary , Department of

Homeland Security (“Defendant”). On January 14, 2020, Plaintiff filed a Complaint and Jury

Demand against Defendant for Title VII of the Civil Rights Act of 1964 as amended, 42 U.S.C.

Sections 2000e et seq., ("Title VII"), the Civil Rights Act of 1866 as amended, 42 U.S.C.§ 1981,

("Section 1981"), 42, U.S.C. § 1983, ("Section 1983), The False Claims Act, 31 U.S.C. § 3730

(FCA) and, 42, U.S.C. § 1985, et seq. ("Section 1985). On May 11, 2020 Defendant filed its

Motion to Dismiss.



                                                   1
        Case 1:20-cv-00100-ABJ Document 13-1 Filed 08/10/20 Page 2 of 18




                                    STATEMENT OF FACTS
       Defendant employed Plaintiff as a reservist on or about September 27, 2006. (Compl.

¶12) Between August 2011 and February 2012, Plaintiff was deployed to work in New York as

Logistics Manager, D-1, in Long Island, NY. (Compl. ¶13) During this time Plaintiff’s

supervisors included Timothy Henggeler, Jeffery Cole, Tom Szmyr, Dan Paton, Laura Swedlow,

John Alonso and Gary Butkus. (Compl. ¶14)

       On or about October 6, 2011, Mr. Alonzo falsely accused Plaintiff of assignment delays

and failing to assist other crews. Mr. Alonzo initiated an investigation to justify blaming Plaintiff.

Mr. Alonso however refused to accept the statements of two African Americans crew members

corroborating that Plaintiff was innocent, and only accepted Plaintiff’s innocence, after receiving

a statement from a Caucasian American crew member who corroborated Plaintiff. (Compl. ¶16)

       On or about October 7, 2011, Plaintiff was notified of his immediate reassignment. Plaintiff

was told that Paul Swindells, a Logistics Manager, would replace Plaintiff to save Defendant

money, because Mr. Swindells lived less than fifty (50) miles from the Long Island office, and

Defendant would not have to pay for lodging and per diem for Mr. Swindells.            (Compl. ¶18)

However, Mr. Swindells told Plaintiff that the reassignment involved a scheme to manipulate the

route and mileage between Mr. Swindell’s home and the Long Island office to show more than

fifty (50) miles, and allow Mr. Swindells to be in travel status and receive associated per diem and

other benefits. The actual miles between Mr. Swindells home and the Long Island office was less

than 50 miles. (Compl. ¶19)

       On November 18, 2011, Plaintiff initiated contact with the Defendant’s Equal Rights

Office (“ERO”) and lodged a grievance or complaint that Plaintiff’s reassignment to the OFO

Binghamton, NY was due to race discrimination and involved a fraudulent scheme to keep Mr.

Swindells in travel status. (Compl. ¶20) On or about January 3, 2012, Plaintiff was demoted in


                                                  2
        Case 1:20-cv-00100-ABJ Document 13-1 Filed 08/10/20 Page 3 of 18




Defendant’s FEMA Qualification System (FQS). This virtually denied Plaintiff the ability to

secure deployments via Defendant’s Disaster Tracking System (DTS) for two and a half years.

(Compl. ¶22)

       On or about January 20, 2012, Plaintiff filed am Individual Complaint of Employment

Discrimination with Defendant’s ERO, against the actions of Mr. Alonzo, alleging that the October

7, 2011 reassignment was racially discriminatory, and not to save Defendant money as was

claimed. Plaintiff also alleged and asserted that Mr. Alonzo had conspired with Mr. Swindells to

commit fraud to keep Mr. Swindells in travel status by falsely claiming and reporting that Mr.

Swindells had to travel more than 50 miles from Mr. Swindells’ home to the Long Island OFO,

which allowed Mr. Swindells to collect per diem and other benefits and defraud Defendant out of

thousands of dollars. (Agency Case No: HS-J 1-FEMA-21715-2012) (Compl. ¶23)

       On or about February 10, 2012, Plaintiff notified by Logistics Group Supervisor, Jeffrey

Cole, that Mr. Butkus was eliminating Plaintiff’s position, and demobilizing Plaintiff. ¶24 On or

about February 14, 2012, Mr. Cole instructed Plaintiff that Mr. Butkus wanted Plaintiff out of New

York February 15, 2012. Plaintiff asked Mr. Butkus to honor the original demobilization date of

February 24, 2012, set by Philip E. Parr, the Field Coordinating Officer (FCO). However, Mr.

Butkus refused and allowed Plaintiff to delay Plaintiff’s departure until Friday, February 17, 2012

for Plaintiff to take care of a medical appoinment. (Compl. ¶27)

       On or about March 23, 2012, Plaintiff supplemented his ERO’s Individual Complaint of

Discrimination against Defendant, alleging retaliation, discrimination, waste, fraud, and abuse of

power and Federal funds. Plaintiff alleged that Mr. Swindells was improperly collecting rental car,

hotel, daily M&I, toll charges and gas reimbursement expenses, and this was done with the

knowledge, agreement and approval of Plaintiff’s superiors’ including: Mr. Paton, Mr. Connelly,




                                                3
        Case 1:20-cv-00100-ABJ Document 13-1 Filed 08/10/20 Page 4 of 18




Ms. Swedlow, Mr. Alonso and Mr. Butkus, who used their ‘signature authority’ to improperly

validate Mr. Swindells’ travel vouchers. (Compl. ¶28)

       The February 2012 demobilization and January 2012 demotion of Plaintiff in Defendant’s

FQS, from Logistics Manager to Logistics System Specialist Trainee, left Plaintiff without work

and deprived of an income for most of the next two years. During this time, Plaintiff lost his house,

suffered physical and mental health symptoms and was unable to financially support Plaintiff’s

self and family. (Compl. ¶30)

       On May 5, 2014, Defendant hired Plaintiff for the East-2 IMAT, Services Branch Director

I position. However, shortly thereafter, Plaintiff received a letter rescinding the position offer.

¶32 On or about Monday, June 16, 2014, Mr. Justo Hernandez, Field Coordinating Officer (FCO)

and IMAT East hiring authority advised that Mr. Paton, intervened and interfered to rescind the

Service Branch Director I position offered to Plaintiff. Mr. Paton was alleged in Plaintiff’s ERO

Individual complaint to have improperly signed off on Mr. Swindells' fraudulent travel vouchers.

(Compl. ¶34)

       On or about June 29, 2014, Plaintiff was hired by Defendant as an IMAT Support Branch

Director II assigned to Region VII, Kansas City, MO in a full-time position with the Incident

Management Assistant Team (IMAT). (Compl. ¶35) Plaintiff’s First line supervisor was, Mr.

Ralph B. Meyers, IMAT Logistics Section Chief and second line supervisor was, IMAT, Team

Lead, and Deputy Federal Coordinating Officer, Mr. DuWayne W. Tewes. Both Mr. Meyers and

Mr. Tewes are Caucasian Americans. (Compl. ¶36)

       On or about July 6, 2014, Plaintiff attended a ten-and-a-half-week IMAT training course,

which was also attended by Dan Paton and Justo Hernandez. The experience of closely interacting

with Dan Panton and Justo Hernandez caused Plaintiff to experience serious anxiety and suffer a




                                                 4
        Case 1:20-cv-00100-ABJ Document 13-1 Filed 08/10/20 Page 5 of 18




panic attack. Consequently, Plaintiff notified Mr. Meyers and Mr. Tewes about Plaintiff’s ongoing

EEOC case involving Mr. Paton, Mr. Alonzo and others, and about Mr. Paton’s intervention to

rescind a job offer that was given to Plaintiff in May 2014, and about Plaintiff’s related medical

and mental health conditions involving anxiety and depression pertaining to the ongoing EEOC

case. (Compl. ¶37) In March 2015, after Plaintiff received notice of a weeklong exercise in which

Plaintiff and Mr. Panton would have to interact closely, Plaintiff developed anxiety and spoke to

his supervisor about the situation. (Compl. ¶38) On or about May 4, 2015, Plaintiff’s was required

to attend and participate the weeklong training exercise, interacting closely with Mr. Paton. As a

result, Plaintiff experience severe chest pain during the time. (Compl. ¶41)

       Sometime in March 2015, Plaintiff began asking Mr. Meyers about telework for Plaintiff

and a coworker, because since January 2015, only Plaintiff and this coworker, of a twelve (12)

member IMAT team for Region VII, were not allowed to telework. Plaintiff and the coworker

were the only two minorities on the twelve (12) member IMAT team for Region VII. Mr. Myers

however, without valid reasons denied the Plaintiff’s request to telework. (Compl. ¶43) In May

2015, Plaintiff again approached Mr. Meyers about the request to telework and the bias in denying

only Plaintiff and another minority employee telework. Plaintiff notified Mr. Meyers that Plaintiff

would complain and report the denial of telework up the chain of command, which Plaintiff did.

(Compl. ¶42 )

       On or about June 11, 2015, Mr. Meyers issued Plaintiff an Official Letter of Reprimand

(“LOR”), alleging failure to follow instructions and lack of candor against Plaintiff. (Compl. ¶43)

On or about September 21, 2015, Plaintiff filed another Individual Complaint of Employment

Discrimination and Retaliation against Defendant’s through the ERO alleging race discrimination




                                                 5
        Case 1:20-cv-00100-ABJ Document 13-1 Filed 08/10/20 Page 6 of 18




and retaliation by Mr. Meyers in denying Plaintiff’s telework requests and June 11, 2015 LOR

issued to Plaintiff. (Agency under case No.: HS-FEMA-24518-2015). (Compl. ¶46)

       From September 2015 to October 2015, on two occasions, Mr. Meyers and Mr. Tewes

denied Plaintiff the ability to utilize Purchase Card (P-Card), a function of Mr. Wilson’s position.

¶47 From August 2015 to March 2016, Mr. Myers and or Mr. Tewes denied Plaintiff the

opportunity to become Disaster Alternative Approving Official (DAAO) despite Plaintiff

completing the required training several months before the start of Plaintiff’s deployment to the

disaster. (Compl. ¶48)

       In Early 2016, Mr. Meyers briefed Jacquelyn Seymour, Equal Rights Advisor, that

Patricia Glenn, Equal Rights Advisor, had counseled Mr. Meyers and Ms. Sheila Turnis regarding

their treatment of their African American logistics staff, (Compl. ¶50) On one occasion, Mr.

Meyers remarked to Ms. Seymour that Plaintiff was “lazy”, which Ms. Seymour immediately

understood the statement as a racial derogatory reference and stereotyping of Plaintiff as an African

American man. In response to Ms. Seymour’s inquiry if training could help Mr. Wilson, Mr. Tewes

told Ms. Seymour that Mr. Wilson would not be receiving any training. (Compl. ¶51)

       On February 19, 2016, Mr. Myers gave Plaintiff an unsatisfactory performance evaluation.

(Compl. ¶53) During February 2016, Mr. Meyer and or Mr. Tewes denied Plaintiff the job duty

and privilege of providing signature authority to his staff for both WebTA and Concur Solutions,

(For travel vouchers). (Compl. ¶54) On or about March 31, 2016, Plaintiff was directed to

demobilize on April 1, 2016. (Compl. ¶55)

       During April 2016, Mr. Meyers improperly ordered Mr. Wilson to singularly lift equipment

requiring two person to lift, and physically carry equipment that was assigned to the office for

inspections and accountability. (Compl. ¶56)




                                                 6
        Case 1:20-cv-00100-ABJ Document 13-1 Filed 08/10/20 Page 7 of 18




       On April 25, 2016, Mr. Meyers and or Mr. Tewes denied Mr. Wilson training for the E/L

06011-FEMA Incident Workforce Academy (FIWA), Tier II for Command and General Staff at

the Emergency Management Institute (EMI) scheduled for September 12-16, 2016. (Compl. ¶57)

       On May 19, 2016, Mr. Meyers and or Mr. Tewes denied Mr. Wilson work duties and

opportunity to train, mentor, or sign off on Plaintiff’s staff Position Task Books (PTBs). All of

Plaintiff’s other 10 coworkers, Caucasian males and females, were allowed to have their PTBs

signed off as completed. (Compl. ¶ 58)

       On May 19, 2016, Mr. Meyers and or Mr. Tewes denied Mr. Wilson the opportunity to

have a coach evaluator for disaster FEMA-DR-4238-MO. (Compl. ¶59)

       On May 20, 2016, Mr. Meyers and or Mr. Tewes fired Mr. Wilson from his appointment

as a Core Supply Management Specialist, AD-2003-00, Region VII, Response Division. (Compl.

¶60)

       Mr. Wilson was the only African American, along with a Hispanic coworker, who were

minorities on the twelve (12) member IMAT team for Region VII. The other team members were

Caucasian Americans, males and females. Mr. Myers and Mr. Tewes treated the Caucasian

American team members more favorably than Mr. Wilson, with respect to the allegations in

paragraphs 47-48 and 53-60, incorporated herein by reference. (Compl. ¶61)

       Following Plaintiff’s July 2014 disclosure to Mr. Meyers and Mr. Tewes about Mr.

Wilson’s ongoing EEOC case, involving Mr. Paton, and Plaintiff’s subsequent advocacy and or

initiation of ERO complaint on behalf of African American employees, and Plaintiff’s own behalf,

alleging race discrimination and retaliation, Mr. Meyers and Mr. Tewes took actions to harass,

bully and humiliate Mr. Wilson in the conduct and function of his position. This includes the




                                               7
        Case 1:20-cv-00100-ABJ Document 13-1 Filed 08/10/20 Page 8 of 18




actions by Mr. Tewes and or Mr. Meyers as alleged in paragraphs 47-48 and 53-60, incorporated

herein by reference. (Compl. ¶63)

       Furthermore, Mr. Meyers employed tactics of intimidation and verbal assaults in his

interactions and supervision of Mr. Wilson, as Mr. Wilson’s first line supervisor. Almost on a daily

basis, Mr. Meyers would demean and belittle Mr. Wilson, while Mr. Tewes would have

discussions with Ms. Seymour raising issues about Mr. Wilson. The constant attack and actions

undermining Mr. Wilson job performance, aggravated Mr. Wilson’s mental health conditions and

resulted in Mr. Wilson having repeated or long absences from work. (Compl. ¶64)

       On or about August 30, 2018, Defendant’s issued a report, stating in part that: “The agency

fully substantiated Mr. Wilson's allegations. FEMA's investigation determined that Mr. Swindells,

in coordination with his supervisors, John Alonzo, Logistics Chief, and Laura Swedlow, Deputy

Logistics Chief, conspired to generate a false driving route that made Mr. Swindells seem eligible

for travel reimbursement during FEMA's disaster response to Hurricane Irene. The falsified

documents submitted by Mr. Swindells created the appearance that his home address was

sufficiently distant from his FEMA duty station to meet agency reimbursement eligibility

requirements. Mr. Swindells fraudulent driving route resulted in approximately $31,500 in

reimbursed temporary duty location expenses.” (Compl. ¶65)

                                    STANDARD OF REVIEW
        To survive a motion to dismiss, the factual allegations of a complaint "must be enough to

raise a right to relief above the speculative level, . . . on the assumption that all the allegations in

the complaint are true (even if doubtful in fact)." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555,

127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007) (internal citations and alterations omitted). Thus, the

plaintiff's obligation is to set forth sufficiently the "grounds of his entitlement to relief," offering

more than "labels and conclusions." Id. (internal quotation marks and alterations omitted).


                                                   8
        Case 1:20-cv-00100-ABJ Document 13-1 Filed 08/10/20 Page 9 of 18




"[W]here the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged, but it has not 'show[n]'—'that the pleader is entitled to

relief.'" Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1950, 173 L. Ed. 2d 868

(2009) (quoting Fed. R. Civ. P. 8(a)(2)).

       The Court may, under Rule 12(b)(6), and without converting the Motion to Dismiss into a

Motion for Summary Judgment, consider exhibits insofar as they are "integral to and explicitly

relied on in" the Complaint and to the extent that their authenticity is not challenged by the

plaintiff. Am. Chiropractic v. Trigon Healthcare, 367 F.3d 212, 234 (4th Cir. 2004) (internal

citation removed); see also Tellabs, Inc. v. Makor Issues & Rights, LTD, 551 U.S. 308, 322, 127

S. Ct. 2499, 168 L. Ed. 2d 179 (2007) (court may consider "documents incorporated into the

complaint by reference").

       In the employment discrimination context, a plaintiff need not establish a prima facie case

in order to survive a motion to dismiss. McDonnell Douglas Corp v. Green, 411 U.S. 792, 802

(1973); See also Sweierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002) (concluding that “the

prima facie case…is an evidentiary standard, not a pleading requirement.”). The standard to be

applied when evaluating a motion to dismiss for failure to state a claim is very liberal in favor of

the party opposing the motion. Westlake v. Lucs, 537.F.2d 857, 858 (6th Cir. 1976). Even if the

plaintiff’s chances of success are remote or unlikely, a motion to dismiss should be denied. Scheuer

v. Rhodes, 416 U.S. 232, 236 94 S.Ct. 1683, 40 L.Ed.2d 90 (1974).”

                                    ARGUMENT
I.     PLAINTIFF’S CLAIM UNDER THE FALSE C LAIMS ACT MAY PROCEED ON THE BASIS OF
       EQUITABLE TOLLING

           1. EQUITABLE TOLLING

         The Supreme Court has ruled that the “rebuttable presumption of equitable tolling…




                                                 9
       Case 1:20-cv-00100-ABJ Document 13-1 Filed 08/10/20 Page 10 of 18




 apply to suits against the United States” where Congress has made… a waiver” to sovereign

 immunity; reasoning that “making the rule of equitable tolling applicable to suits against the

 Government… amounts to little, if any, broadening of the congressional waiver.” Irwin v. Dep't

 of Veterans Affairs, 498 U.S. 89, 95–96, 111 S. Ct. 453, 457–58, 112 L. Ed. 2d 435 (1990).

         Here, the FCA allows for claim to be brought against the government. See generally

 US Office of Special Counsel, DI -18-5321 - Letter to the President (Apr 9, 2020).

       A litigant must establish two elements to prove an entitlement to equitable tolling: “(1)

that he has been pursuing his rights diligently, and (2) that some extraordinary circumstances

stood in his way and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010); see

also Zerilli-Edelglass v. New York City Transity Auth., 333 F.3d 74, 80-81 (2003). The two

elements are separate prongs, and a litigant must establish both. Menominee Indian Tribe of

Wisconsin v. U.S., 136 S.Ct. 750, 756 (2016). The “extraordinary circumstances” prong can

include an “external obstacle”—i.e., “some extraordinary circumstances [that] stood in his

way.” Id. at 756 (emphasis added) (quoting Holland, 560 U.S. at 649).

     a. Plaintiff Pursued His Right Diligently.

       This element can be established by filing a claim with the correct officials. In Taylor v.

Perry St. Preparatory Pub. Charter Sch. (D.D.C. 2017) the defendant claimed that he filed a

gender discrimination claim with EEOC, but the EEOC had lost the complaint. 242 F. Supp. 3d

1, 2. In that case the court determined that Plaintiff “pursued his rights diligently with respect to

his claim of discrimination by timely filing an EEOC charge.” Id. at 4. Here Plaintiff timely filed

with the EEOC and pursued his case through various delays.

       As early as January 20, 2012, Plaintiff filed an Individual Complaint of Discrimination

with Defendant’s Equal Rights Office (ERO) alleging employment race discrimination,




                                                  10
        Case 1:20-cv-00100-ABJ Document 13-1 Filed 08/10/20 Page 11 of 18




retaliation, and fraud. (Interdepartmental case number HS-FEMA-21715-2012). ¶6 On or about

December 20, 2013, Plaintiff requested Plaintiff’s right to an EEOC hearing and Plaintiff’s ERO

case was set for EEOC hearing and proceedings. (Case No. HS-FEMA-21715-2012/EEOC-520-

2019-00029X). ¶7 On or about September 18, 2015, Plaintiff filed another Individual Complaint

of Discrimination with Defendant’s ERO, alleging discrimination and retaliation. The cases were

combined before the EEOC under case numbers EEOC-520-2018-00500X/EEOC-520-2019-

00029X. ¶8 On September 9, 2019, the EEOC issued a Dismissal Order, dismissing the cases

with prejudice, pursuant to 29 CFR 1614.107(7), alleging Plaintiff’s failure to prosecute the case.

¶9 On November 1, 2019, the Agency issued its Final Order in the cases, adopting and

implementing the EEOC’s September 9, 2019, dismissal of the cases. ¶10 Plaintiff files this

complaint within (ninety) 90 days after the Agency issued its November 1, 2019, Final Order.

¶11

      b. Plaintiff Suffered Extraordinary Circumstance that Caused Delay

        Although the EEOC did not lose Plaintiff’s Complaint, as in Taylor, the EEOC process

created “extraordinary circumstance” in extraordinary delays throughout the hearing process

where were beyond the control of Plaintiff.” Menominee Indian Tribe of WI v. U.S., 136 S. Ct.

750, 752, 193 L. Ed. 2d 652 (2016). The EEOC issued a dismissal order in Plaintiff’s case, seven

years after it was initially filed allegedly because Plaintiff had failed to prosecute the case for

“personal reasons”. However, the personal reason pertains to Plaintiff mental health condition

during this time, when Plaintiff was destitute, deprived of an income, lost his house, and was

unable to financially support Plaintiff’s self and family. ¶30




                                                 11
        Case 1:20-cv-00100-ABJ Document 13-1 Filed 08/10/20 Page 12 of 18




            2. Plaintiff Has Sufficiently Stated a Plausibly Claim for Hostile Work
               Environment

        “Employers may not create or condone a hostile or abusive work environment. Such

an environment exists"'[w]henthe workplace is permeated with discriminatory intimidation,

ridicule, and insult,   that    is sufficiently severe or pervasive to alter the   conditions    of

the victim's employment and create an abusive working environment.'" Oncale v. Sundowner

Offshore Servs., Inc ., 523 U.S. 75, 78, 118 S. Ct. 998, 140 L. Ed. 2d 201 (1998) (quoting Harris

v. Forklift Systems, Inc., 510 U.S. 17, 21, 114 S. Ct. 367, 126 L. Ed. 2d 295 (1993)); Singletary v.

Dist. of Columbia, 351 F.3d 519, 526, 359 U.S. App. D.C. 1 (D.C. Cir. 2003). The key terms, then,

are "severe," "pervasive," and "abusive," as not just any offensive or discriminatory conduct rises

to an actionable hostile work environment. Under Faragher v. City of Boca Raton, 524 U.S. 775,

787-88, 118 S. Ct. 2275, 141 L. Ed. 2d 662 (1998), in determining whether a

work environment is sufficiently hostile to be actionable, a court should consider: (1) the

frequency of the discriminatory conduct; (2) the severity of the conduct; (3) whether the conduct

is physically threatening or merely offensive; and (4) whether the conduct unreasonably interferes

with the employee's performance. Nurriddin v. Bolden, 674 F. Supp. 2d 64, 93 (D.D.C. 2009)

    a. The discriminatory harassment Was Frequent

        The complaint set forth facts satisfactory to show that the discriminatory harassment of

Plaintiff extended throughout the period of Plaintiff’s employment with Defendant. It began as

early as October 2011 when Plaintiff was summarily reassigned and then demobilize in February

2012 and blocked from employment opportunities and deployment for over two years. This

continued when in May 2014 Mr. Panton intervene to rescind an appointment that Plaintiff had

earned on merit. Defendant’s discriminatory harassment of Plaintiff escalated in frequency and

severity after Plaintiff was employed by Defendant in June 2014 and particularly after Plaintiff



                                                 12
       Case 1:20-cv-00100-ABJ Document 13-1 Filed 08/10/20 Page 13 of 18




disclosed to his supervisors information about Plaintiff EEOC case against Defendant and related

mental health issues and after Plaintiff confronted Mr. Myers about denial of telecommuting to

only Plaintiff and a co-worker, the only two minorities on the IMAT team. ¶63 Plaintiff’s pleading

set forth several discriminatory racially motivated harassment conduct against Plaintiff, including:

        1. The July 6, 2014, ten-and-a-half-week IMAT training course, with Dan Paton and

            Justo Hernandez where Plaintiff suffered a Panic attack. ¶37

        2. The March 2015 notice of a weeklong training exercise scheduled for May 2015, with

            Mr. Paton. ¶38 An event where Mr. Wilson experience severe chest pain as he sat

            beside Mr. Paton. ¶41

        3. The denial of telework from January 2015, without valid reasons denied the Plaintiff’s

            request to telework. ¶39

        4. In April 2015, Plaintiff received an exceed expectations performance evaluation rating

            from his first and second-line supervisors. ¶40

        5. June 11, 2015, Mr. Meyers issued Plaintiff an Official Letter of Reprimand (“LOR”),

            alleging failure to follow instructions and lack of candor against Plaintiff. ¶43

        6. Between September and October 2015, Plaintiff’s supervisors denied Plaintiff the

            duty to utilize Purchase Card (P-Card), a function of Mr. Wilson’s position. ¶47

        7. From August 2015 to March 2016, Plaintiff’s supervisors denied Plaintiff the

            opportunity to become Disaster Alternative Approving Official (DAAO) despite

            Plaintiff completing the required training several months before the start of Plaintiff’s

            deployment to the disaster. ¶48




                                                13
Case 1:20-cv-00100-ABJ Document 13-1 Filed 08/10/20 Page 14 of 18




 8. In Early 2016, Mr. Meyers briefed an Equal Rights Advisor, that a previous Equal

    Rights Advisor, had counseled Mr. Meyers and Ms. Sheila Turnis regarding their

    treatment of their African American logistics staff, ¶50

 9. In early 2016, Mr. Meyers remarked to an Equal Right Advisor that Mr. Wilson was

    “lazy”, which the Advisor immediately understood as a racial derogatory reference

    and stereotyping of Plaintiff as an African American man. In response to the Advisor’s

    inquiry if training could help Mr. Wilson, Mr. Tewes said Mr. Wilson would not be

    receiving any training. ¶51

 10. During February 2016, Mr. Meyer and or Mr. Tewes denied Plaintiff the job duty and

    privilege of providing signature authority to his staff for travel vouchers. ¶54

 11. On February 19, 2016, Mr. Myers gave Plaintiff an unsatisfactory performance

    evaluation. ¶53

 12. On or about March 31, 2016, and April 1, 2016, Plaintiff was inappropriately directed

    to demobilize. ¶55

 13. During April 2016, Mr. Meyers improperly ordered Mr. Wilson to singularly lift

    equipment requiring two person to lift, and physically carry equipment that was

    assigned to the office for inspections and accountability. ¶56

 14. On April 25, 2016, Mr. Meyers and or Mr. Tewes denied Mr. Wilson training for the

    E/L 06011-FEMA Incident Workforce Academy (FIWA), Tier II for Command and

    General Staff at the Emergency Management Institute (EMI) ¶57

 15. On May 19, 2016, Mr. Meyers and or Mr. Tewes denied Mr. Wilson work duties and

    opportunity to train, mentor, or sign off on Plaintiff’s staff Position Task Books

    (PTBs). ¶58




                                        14
        Case 1:20-cv-00100-ABJ Document 13-1 Filed 08/10/20 Page 15 of 18




         16. On May 19, 2016, Mr. Meyers and or Mr. Tewes denied Mr. Wilson the opportunity

             to have a coach evaluator for disaster FEMA-DR-4238-MO. ¶59

         17. On May 20, 2016, Mr. Meyers and or Mr. Tewes fired Mr. Wilson from his

             appointment as a Core Supply Management Specialist, AD-2003-00, Region VII,

             Response Division. ¶60

    b. The discriminatory Harassment was Severe

        Clearly the discriminatory conduct here does not pertains to "the ordinary tribulations of

the workplace,      such     as     the sporadic use     of abusive language, gender-related jokes,

and occasional teasing." Nurriddin v. Bolden, 674 F. Supp. 2d 64, 93 (D.D.C. 2009) The

discriminatory conduct here went to the heart of Plaintiff’s employment in form and effect to

belittle and ultimately deprive Plaintiff of his employment. The discriminatory action eviscerated

Plaintiff’s duties and responsibilities, belittled Plaintiff before his direct reports, and humiliated

Plaintiff.   Plaintiff complaint sets forth allegations that Mr. Meyers employed tactics of

intimidation and verbal assaults in his interactions and supervision of Mr. Wilson, as Mr. Wilson’s

first line supervisor. Almost on a daily basis, Mr. Meyers would demean and belittle Mr. Wilson,

while Mr. Tewes would have discussions with Ms. Seymour raising issues about Mr. Wilson. ¶64

    c. The discriminatory Conduct was Physically Harmful & Offensive

        The complaint further alleged that “the constant attack and discriminatory conduct of Mr.

Meyers and Mr. Tewes, aggravated Mr. Wilson’s mental health conditions and resulted in Mr.

Wilson having repeated or long absences from work.” Id. Furthermore, Plaintiff alleged that he

suffer anxiety attacks and sever chest pains when he was forced to interact closely with one of his

tormentor, Mr. Paton, during weeks of training exercise in 2014 and 2015 ¶¶ 37, 38, 41. To use

verbal assault, intimidation and manipulation of Plaintiff’s job duties, motivated by racial animus,




                                                 15
         Case 1:20-cv-00100-ABJ Document 13-1 Filed 08/10/20 Page 16 of 18




in the supervisor of a subordinate was subjectively offensive to Plaintiff and would be harmful and

offensive to an employee in Plaintiff’s position.

      d. The discriminatory Conduct unreasonably interfere with Plaintiff’s performance
         and job attendance.

         The discriminatory conduct unreasonably interfered with Plaintiff’s work performance.

Could not sign off on staff position tasks books ¶58; Plaintiff could not perform his functions

regarding Purchase Card, ¶48 and as a DAAO Officer ¶47. Plaintiff could not sign vouchers for

staff; ¶54 and Plaintiff suffered frequent absences from work due to mental health conditions

resulting from the discriminatory treatment. ¶64

              3. The Discriminatory Conduct were Not Discrete Acts:

“The same acts may "simultaneously support different types of Title VII claims" such that

"plaintiffs are free to plead alternative theories of harm that might stem from the same allegedly

harmful conduct." Baird I, 662 F.3d at 1252. Thus, a "hostile environment consists of several

individual acts that 'may not be actionable on [their] own' but become actionable due to their

'cumulative effect.'" Baird v. Gotbaum (Baird II), 792 F.3d 166, 168-69 (D.C. Cir. 2015)

(quoting AMTRAK v. Morgan, 536 U.S. 101, 115, 122 S. Ct. 2061, 153 L. Ed. 2d 106 (2002)).

Nonetheless, "acts giving rise to a hostile work environment claim must collectively meet the

independent requirements of that claim (i.e., be sufficiently [*85] severe or pervasive), and

must be adequately connected to each other (i.e., all acts which constitute the claim are part of

the    same    unlawful   employment     practice),   as   opposed   to   being   an   array   of

unrelated discriminatory or retaliatory acts." Baird I, 662 F.3d at 1252 (internal citations,

alterations, and quotations omitted). For example, they might "involve the same type of

employment actions, occur relatively frequently, and [be] perpetrated by the same

managers." Baird II, 792 F.3d at 169 (quoting Baird I, 662 F.3d at 1251) (alterations omitted in



                                                16
       Case 1:20-cv-00100-ABJ Document 13-1 Filed 08/10/20 Page 17 of 18




original). Burton v. District of Columbia, 153 F. Supp. 3d 13, 83-85 (D.D.C. 2015)

       In this case, many of the discriminatory action by Defendant consisted of several individual

acts that may not be actionable on their own. These included all of the alleged discriminatory

actions of Plaintiff’s supervisors, except the demobilization in February 2012, the rescinding of

the position offered to Plaintiff in May 2014, the Mach 2015 LOR issue to Plaintiff, and the

termination of Plaintiff’s employment in May 2016. The discriminatory individual acts of

supervisors, carried out with the aggression, verbal abuse and intimidation that characterize racial

animus, were sever and pervasive throughout Plaintiff’s employment, giving raise to continuing

action of hostile work environment.

                                         CONCLUSION


       WHEREFORE, for the foregoing reasons, Plaintiff Retaliation Claim pursuant to the False

Claim Action and Plaintiff’s Hostile Work Environment Claims, should not be dismissed.


                                              Respectfully Submitted,

                                              /s/ George A. Rose
                                              ________________________________
                                              George A. Rose, Esq., (Bar No. 26086)
                                              Rose Law Firm, LLC
                                              200 E. Lexington Street, Suite 1305
                                              Baltimore, MD. 21202
                                              Telephone #: 410-727-7555
                                              Facsimile #: 443-320-0962
                                              Email: grose@roselawfirm.net
                                              Attorney for Plaintiff Kenneth Wilson



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 10th day of August 2020, a copy of the foregoing

 Plaintiff Memorandum in Opposition to Defendant’s Motion to Dismiss, and Proposed Order,



                                                17
     Case 1:20-cv-00100-ABJ Document 13-1 Filed 08/10/20 Page 18 of 18




was electronically filed and served upon, and/or mailed to: Timothy J. Shea, United States

Attorney; Daniel F. Van Horn, Chief, Civil Division; Jeremy S Simon, (jsimon@usa.doj.gov)

at the United States Department of Justice, 555 4th Street, N.W. Washington, D.C. 20530,

Assistant United States Attorney



                                         /s/ George A. Rose
                                         ____________________
                                         George A. Rose, Esq.




                                           18
